IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

AUDREY M. PIERSON,

Appellant,

v. C.A. No. SlSA-O6-004 RFS

MID ATLANTIC LUBES, LLC and
UNEMPLOYMENT INSURANCE
APPEAL BOARD,

Appellee

MEMORANDUM OPINION

On Appealf”om a Decision of the Unemployment Insurance Appeal Board.
A]j’irmea'.

Submitted: 10/24/ 18
Decided: 12/19/18

Audrey M. Pierson, 14792 County Seat Highway, Seaford, Delaware 19973, Pr0 Se.
Daniel C. Mulveny, Esq., Deputy Attorney General, Carvel State Building, 820 North

French Street, Wilmington, Delaware 19801, Attorney for Appellee, Unemployment Insurance
Appeal Board.

STOKES, R.J.

I. Introduction

Audrey M. Pierson (“Appellant” or “Pierson”) has appealed the decision of the
Unemployment Insurance Appeals Board (“UIAB” or “Board”) to deny Appellant
unemployment benefits. The employer has not participated in this appeal. For the reasons stated
herein, the decision is AFFIRMED.

II. Factual and Procedural History

Pierson was terminated from her employment with Mid Atlantic Lubes, LLC (“Employer”)
on February 2, 2018. She thereafter applied for unemployment compensation benefits and had a
hearing before a Claim’s Deputy. The Deputy determined that Pierson was terminated from her
employment Without just cause and was entitled to unemployment compensation benefits.
Employer then appealed this decision to the Referee. The Referee accordingly reversed the
decision of the Deputy finding that Pierson was terminated with just cause and that Pierson was
no longer entitled to receipt of unemployment compensation benefits. Pierson then appealed the
decision of the Referee to the Board. The Board affirmed the decision of the Referee specifically
stating, “[t]he record shows that Claimant was discharged With just cause for violating
Employer’s safety policies” in regard to Pierson allowing her boyfriend to help clean an oil spill
without the proper safety equipment. Pierson has since appealed the decision of the Board to the
Superior Court.

The facts presented to the Board are as follows. Pierson holds the title of Assistant Manager,
but Pierson contends that a co-worker, Tawn Murphy (“Murphy”), was the acting manager on
the date of the incident. While both Pierson and Murphy were working an oil spill occurred in
the downstairs area of the Employer’s facility. Pierson contends that Murphy was the acting

manager because Murphy opened the store that morning and was the first to call a superior

manager and Human Resources after the oil spill occurred. Furthermore, Pierson contends that
she was at no point acting as the store manager on the date of the incident, because she was not
the “manager in charge”.

At some point after the spill occurred Pierson’s boyfriend arrived on the scene. Pierson’s
boyfriend was employed by Employer, but worked at another location. Pierson then allowed her
boyfriend to proceed to the downstairs area of Employer’s facility in order to clean the oil spill,
but he did not wear the required safety equipment while doing so. Employer had a safety policy
that prohibited both employees and visitors from entering the downstairs area of the facility
without safety equipment. The policy that required safety equipment in the downstairs area of
the facility was laid out in the employee handbook. Furthermore, the company policy states that
employees from other company stores are to be treated as customers and must not enter the
downstairs area of the facility. Pierson admitted that she had received the handbook and signed
it on June l9, 2015.

Pierson admits that she allowed her boyfriend to enter the downstairs area of the facility in
order to help clean the spill. She also admits that she allowed her boyfriend to enter the
downstairs area without the required safety equipment. Pierson testified to the Board that she
believed her actions in allowing her boyfriend to clean the spill were appropriate because the
other workers did not clean it up. Pierson believes that she did everything right in the situation
and therefore was discharged without just cause. Several pictures of the facility and the spill
were admitted into evidence as well as minutes of the event. The Board entered those exhibits

into evidence.

III. Standard of Review

When reviewing the decisions of the Board, this Court must determine whether the Board’s
findings and conclusions of law are free from legal error and are supported by substantial
evidence in the record.l Substantial evidence is such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.2 The Court’s review is limited: “It is not the
appellate court’s role to weigh evidence, determine credibility questions or make its own factual
findings, but merely to decide if the evidence is legally adequate to support the agency’s factual
findings.”3

IV. Discussion

The only issue raised on this appeal is whether there was just cause for the termination of
Pierson. The Delaware Code provides, that one shall be disqualified for unemployment benefits
if she has been “discharged from [her] work for just cause in connection with [her] work.”4
Generally, the term “just cause” refers to a willful or wanton act in violation of either the
employer’s interest, or of the employee’s duties, or of the employee’s expected standard of
conduct.5 Where a decision to terminate an employee is based upon misconduct, the employer
has the burden of establishing the misconduct.6 Violation of a reasonable company policy may
constitute just cause for termination, provided the employee is aware of the policy and the fact

that termination may result for the violation thereof.7 But, a single instance of irresponsible

failure to heed employer instructions does not rise to the level of just cause where it appears that

 

1 Unemployment Ins. Appeal Bd. v. Martin, 431 A. 2d 1265 (Del. 1981).

2 Gorrell v. Division of Vocational Rehab., 1996 WL 453356, at *2 (Del. Super. Ct. 1996).
3 McManus v. Christiana Serv. Co., 1197 WL 127953, at *1 (Del Super. Ct. 1997).

4 19 Del. C. §3314(2).

5 Abex Corp. v. Toda', 235 A. 2d 271, 272 (Del. Super. Ct. 1967).

6 McCoy v. Occia'ental Chem. Corp., 1996 WL 111126, at *3 (Del. Super. Ct. 1996).

7 Burgos v. Perdue Farms, Inc., 2011 WL 1487076, at *2 (Del. Super. Ct. 2011).

3

the employer has tolerated previous actions of similar severity without warning8 Knowledge of
a company policy may be established by evidence of a written policy, i.e., an employer’s
handbook.9

As stated above, the Board, in making its decision, concluded that Pierson was terminated
with just cause because she violated safety precautions laid out in the employer’s manual.
Pierson does not dispute that she knew of the precautions or that she signed the manual.
Furthermore, the manual specifically states that the Employer has discretion to discipline
employees for violations of Employer policies or procedures, “up to and including termination”.
Despite having such knowledge Pierson allowed her boyfriend to enter the downstairs area of the
Employer’s facility without the required protective safety gear.

On appeal Pierson argues that she was not the acting manager for the facility on the day of
the spill. She contends that Murphy was the acting manager at the time of the spill and that it
was the “acting manager’s” responsibility to address the issue of safety equipment in the
downstairs area of the facility. Furthermore, Pierson contends that she did what she thought was
best for the company by accepting any help that was offered to assist with the cleanup of the
spill. Murphy on the other hand contends that she did not even know that Pierson’s boyfriend
had entered the facility.

lt is within the discretion of the Board, not the court to weigh the credibility of witnesses and
to resolve conflicting testimony.10 Consequently, if there is substantial evidence and no legal

error the court will affirm the Board’s decision. 11 This Court finds that the Board relied on

 

8 Weaver v. Employment Security Commission, 274 A. 2d 446, 447-448 (Del. Super. Ct. 1971).

9 Id.
10 Starkey v. Unemployment Ins. Appeal Bd., 340 A. 2d 165, 166 (Del. Super. Ct 1975), aff’d, 364 A. 2d 651 (Del.

1976).
ll Longobardi v. Unemployment Ins. Appeal Bd., 287 A. 2d 690, 692 (Del. Super Ct. 1971), ajj"d 293 A. 2d 295

(De1. 1972).

substantial evidence and has not committed legal error in determining that there Was just cause
for the termination of Pierson. In determining whether just cause existed for the termination of
Pierson it is irrelevant who the “acting manager” was on the day of the incident. What is
relevant is that Pierson knew that she could be terminated for a violation of Employer’s policy,
and she in fact did violate Employer’s policy. The Employer’s policy clearly states that
protective gear must be worn in the downstairs area of the facility. Despite having knowledge of
the policy Pierson allowed her boyfriend to enter the downstairs area of the facility without the
required protective gear. Therefore, Employer acted reasonably in its termination of Pierson and
the Board’s conclusion, that Pierson was terminated for just cause, is supported by substantial
evidence. Furthermore, Pierson failed to raise the issue before the Board, and there were no fact
findings from which one could reasonably conclude, that Employer had tolerated previous
employee conduct similar to that engaged by Pierson.12
V. Conclusion

Considering the foregoing, the Board’s decision is AFFIRMED.

IT IS SO ORDERED.

 

12 Unemploymem‘ Ins. Appeale. v. Martin, 431 A. 2d 1265, 1268 (Del. 1981).

5 _